COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 HARSTAN, LTD, A TEXAS LIMITED                  §
 PARTNERSHIP, and TBI, INC., ITS                              No. 08-12-00086-CV
 GENERAL PARTNER,                               §
                                                                 Appeal from the
               Appellants,                      §
                                                           County Court at Law No. 3
 v.                                             §
                                                            of El Paso County, Texas
 SI KYU KIM and SARAH KYUNG-AL                  §
 KIM,                                                           (TC# 2003-4083)
                                                §
               Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF JULY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.